Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dorian Jeffery Payne appeals the district court’s order dismissing as untimely his complaint seeking judicial review of the final decision of the Commissioner of Social Security, which denied his application for benefits. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Payne’s informal brief does not challenge the basis for the district court’s disposition, Payne has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.